 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot contain sufficient evidence to support,a findingthat theemployeesinvolved constitute a residual unit.Accordingly,we shall dismissthe petition.[The Board dismissed the petition.]United Aircraft Corporation,Pratt & Whitney Aircraft DivisionandInternational Association of Machinists,AFL-CIO, Peti-tionerandInternational Union,United Automobile,Aircraftand Agricultural Implement Workers of America(UAW, AFL-CIO).Case No. 1-RC-2889.August 10, 1959SUPPLEMENTAL DECISION AND ORDEROn April 17, 1953, following a second runoff election held pursuantto a Decision, Order, and Direction of New Runoff Election,' theBoard issued a certification of representatives in which the Intervenor,herein called UAW, was certified as the exclusive bargaining repre-sentative for a unit of production and maintenance employees at theEmployer's North Haven, Connecticut, plant.Thereafter, on March11, 1959, UAW filed a motion to clarify certification, requesting thatthe Board specifically include "in-plant trainees" in the unit forwhich it was certified as bargaining representative.On March 25,1959, the Employer filed a memorandum entitled "Opposition toMotion to Clarify Certification."On April 1, 1959, the Board remanded the matter to the RegionalDirector for the First Region, for the purpose of holding a hearingon the issues raised by the motion for clarification and the Employer'sopposition thereto.A hearing was held on May 5, 1959, beforeWilliam I. Shooer, hearing officer?The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in the case, the Board finds :There are approximately 70 employees presently classified as "in-plant trainees."These employees are in training for specific produc-tion and maintenance jobs at the North Haven plant. Some have beenrecruited from outside, others from inside, the plant. Their training1103 NLRB 102. See also 103 NLRB 878,in which the eligibility period for theelection was determined.2 International Association of Machinists,AFL-CIO, the petitioner in the original rep-resentation case, made no appearance at the hearing on the motion for clarification ofcertification,and Chas not participated in this proceeding.124 NLRB No. 52. UNITED AIRCRAFT CORPORATION393takes from 2 to 118 weeks, depending on the complexity of their pros-pective jobs, and consists partly of classroom lectures, partly of on-the-job training in the factory working areas.While in training,these employees are assigned to a separate training department, re-ceive compensation under a special pay scale, and do not participatein the Employer's regular merit rating program.Other working con-ditions of trainees are similar to those of regular production and main-tenance employees.On the eligibility date for the second runoff election, the weekending'March 14, 1953, the Employer had not yet fully established itsoperations at the North Haven plant.Employees then in trainingfor North Haven jobs received classroom instruction at a company-owned schoolhouse in Hartford, and on-the-job training at the Em-ployer's plant in East Hartford.However, these trainees had beenhired at North Haven expressly for jobs at that plant, and were atall times carried on the North Haven payroll.The unit set forthby the parties in their stipulation for certification upon consent elec-tion made no mention of the trainees, but the list of eligible votersthereafter agreed to did not include trainees, and none attempted tovote in the elections subsequently conducted.Shortly after the eligibility date for the second runoff election, boththe classroom and on-the-job phases of the training program werephysically transferred to the North Haven plant, where they re-mained until several months ago when the classroom instruction wasreturned to the Hartford schoolhouse.The record indicates that, during the period for which UAW hasbeen certified, from 1953 to the present, employees who have enteredthe training program from other jobs in the plant have ceased payingdues to UAW. On several occasions, when the Employer inadvert-ently checked off dues from trainees, UAW refunded the dues socollected.One employee resigned as union steward and recordingsecretary upon entering the training program, and testified that itwas his understanding that trainees were not part of the bargainingunit.He resumed payment of dues upon completing the trainingprogram.The question of the unit status of trainees was initially raised atthe start of contract negotiations late in 1957.One of UAW's writtencontract proposals was that article I of the contract, dealing withcoverage, be amended to include specifically "trainees and appren-tices."The Employer refused this request, and a new contract wassigned on March 20, 1958, incorporating the old unit description.Shortly after the signing of the contract, UAW filed a grievance in-volving several employees, including one trainee.The Employerrefused to include the trainee in the eventual grievance settlement. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe UAW contends that the question of the inclusion or exclusionof "in-plant trainees" has at all times been subject to doubt, and,thattherefore their status is a proper subject for a motion to clarify cer-tification.We' do not agree.As noted above, North Haven em-ployees in an identical trainee status, temporarily undergoing trainingat another location, were considered ineligible to vote at the time ofthe original elections.There is no evidence that, prior to contractnegotiations in 1957 and 1958, UAW considered trainees to be in--eluded in the unit, or attempted to represent them. In fact, the.evi-dence is to the contrary, insofar as trainees ceased paying dues toUAW when transferred into the training program.Moreover, thewages and conditions of employment for trainees are apparently notcovered by the collective-bargaining agreements negotiated by UAW.On these facts, and the entire record, we conclude that in-planttrainees were not included in the stipulated and Board-certified unit,and have not at any time since the Board certification been includedin the bargaining unit represented by UAW.Accordingly, a motionto clarify certification is not the proper method for adding the ex-cluded category to the existing unit.UAW should rather have fileda representation petition requesting a secret ballot among the in-planttrainees, to determine whether they desire to be added to the presentunit of production and maintenance employees.'We shall, therefore,deny UAW's motion requesting clarification of the certification.[The Board denied the motion.]sGeneral Motors Corporation,117 NLRB 750;General ElectricCompany,119 NLRB1233.See alsoEthylCorporation,1118 NLRB 1369, footnote 2.John S. Swift Company, Inc.andLocal No. 4, AmalgamatedLithographers of America,AFL-CIO.Case No. 13-CA-f445.August 10, 1959..DECISION AND ORDEROn November 7, 1958, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatilieRespondent had engaged in and was engaging in certain unfairlabor. practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire record in124 NLRB No. 46.